NO.    94-580
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1995


JACK D. THOMAS,
            Petitioner and Appellant,
     v.
RICK DAY, Acting Administrator,
Department of Corrections and
Human Services, and MONTANA
TWENTIETH JUDICIAL DISTRICT,
Sanders County, Montana,
            Respondents and Respondents.



APPEAL FROM:       District Court of the Twentieth Judicial District,
                   In and for the County of Sanders,
                   The Honorable C.B. McNeil, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                   Jack D. Thomas, Billings, Montana, Pro Se

            For Respondents:
                   Hon. Joseph P. Mazurek, Attorney General;
                   Barbara C. Harris, Ass't Attorney General,
                   Helena. Montana



          4 1”;&
             &                       Submitted on Briefs:   June 20, 1995
                                                            July   17, 1995
Filed:     JUL17                                 Decided:
     The sole issue on appeal is whether the District Court abused
its discretion when it failed to give Thomas credit for time spent
on probation?
     Section 46-18-201(3), MCA, provides that:
          If any restrictions or conditions imposed under
     subsection (1) (a) or (1) (b) are violated, the court shall
     consider any elapsed time and either expressly allow part
     or all of it as a credit against the sentence or reject
     all or part as a credit and state its reasons in the
     order.
In the instant case, the District Court expressly rejected Thomas'
probation      time because of       "Defendant's   repeated     and   serious
violations of the terms and conditions of his probation."              Section
46-18-201(3), MCA, gives the district court discretion to credit or
refuse time spent.        The District Court properly exercised that
discretion.      There is nothing in the record to suggest that the
District Court abused that discretion.
     Thomas' arguments focus on the reasons he violated his parole.
His arguments are not convincing nor do they suggest any abuse of
discretion by the District Court.
     Affirmed.
     Pursuant to Section       I,   Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to   Montana     Law   Week,   State    Reporter,   and   West     Publishing

Company.
We concur:




             J   ti'ces
/




                          4
                                          July 17, 1995

                                  CERTIFICATE OF SER-

I hereby certify that the following certified order was sent by United States mail, prepaid, to the
following named:


Jack D. Thomas
104 N. 31st St.
Billings, MT 59101

Hon. Joseph P. Mazurek, Attorney GeneraI
Barbara Harris, Assistant
Justice Bldg.
Helena, MT 59620

Robert Slomski
Sanders County Attorney
P.O. Box 519
Thompson Falls, MT 59873-0519

                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA

                                                                                   -